Exhibit 10.4 Purchase and Sale Agreement CANDAK AREA, NORTH DAKOTA This Agreement made January 16, 2008 BETWEEN: JED OIL (USA) INC., a body corporate, registered to carry on business in the State of Nevada and having an office in the town of Didsbury, Alberta (hereinafter called the “Transferor”) - and - JAYHAWK ENERGY INC., a body corporate, registered to carry on business in the State of Colorado and having an office in the town of Broomfield (hereinafter called the “Transferee”) Whereas Transferor wishes to sell and the Transferee wishes to purchase the Assets, the Parties agree as follows: 1. Definitions Each capitalized term used in this Head Agreement will have the meaning given to it in the 2roperty Transfer Procedure (hereinafter referred to as the “Property Transfer Procedure”). In addition: (a) “Closing Date” means 3:00 p.m. on January 25th, 2008, or such other time and date as may be agreed upon in writing by the Parties. (b) “Effective Date” means January 1, 2008. 2. Schedules The following Schedules are attached hereto and made part of this Agreement: (a) Schedule “A”, which is the Land Schedule, and identifies: (i) the Lands; (ii) the Leases; 1 (iii) any other agreements, documents or data that are to be excluded from the Miscellaneous Interests under that definition; (iv) any encumbrances; (v) any Rights of First Refusal; (vi) production sale agreements; (vii) other agreements, penalties or restrictions by contract on the use of the Assets required to be included in the Land Schedule under the definition of Permitted Encumbrances or the definition of Title and Operating Documents; (viii) any Facilities required to be included in the Land Schedule under the definition of Facilities, any other Tangibles described in Paragraph (c) of the definition of Tangibles and any assets otherwise falling within the definition of Tangibles that are specifically excluded therefrom; and (ix) the Wells; (x) any lawsuits and claims; (xi) any default notices; (xii) any outstanding AFE’s; (xiii) any knowledge of environmental matters under Clause 6.02(k) of the Property Transfer Procedure; (xiv) any areas of mutual interest; and (xv) any commitments to deliver under Clause 6.02(t) of the Property Transfer Procedure. (b) Schedule “B”, which is the Property Transfer Procedure, including the Exhibit thereto that is the form of the General Conveyance.For clarity, this Schedule “B” to the Agreement includes a summary sheet that indicates the elections and rates in the Property Transfer Procedure that have been agreed to by the Parties.A blank copy of the Property Transfer Procedure, including the Exhibit thereto that is the form of the General Conveyance, is attached to such summary sheet of the elections and rates for the Property Transfer Procedure.The Parties shall deem that such summary sheet of the elections and rates of the Property Transfer Procedure shall operate as having the same effect as if such elections and rates were physically typed into the copy of the Property Transfer Procedure included in Schedule “B”. 2 3. Purchase and Sale (a) The Transferor agrees to dispose of the Assets to the Transferee and the Transferee agrees to purchase the Assets from the Transferor on the terms and conditions set forth in this Agreement. (b) Subject to the modifications that may be made under the Property Transfer Procedure, the consideration payable by the Transferee to the Transferor for the Assets is $ 3,500,000.00, plus any interest that accrues under Clause 2.04 of the Property Transfer Procedure.The Purchase Price shall be allocated among the Assets as follows: (i) ToPetroleum and Natural Gas Rights $ 2,799,990.00 (ii)(ii)To Tangibles $ 700,000.00 (iii)(iii) To Miscellaneous Interests $ 10.00 Total $3,500,000.00 TheGST payable on the Tangibles and Miscellaneous Interests totals $ NOT APPLICABLE **(Note that Parties will have to examine the GST issue where any fee simple/freehold interests or other real property interests are to be purchased by Transferee prior to finalizing this Clause and Clause 2.03 A of the Property Transfer Procedure). (c) The Transferee will pay the Purchase Price to the Transferor as follows: (i) the delivery of ten percent (10%) of the Purchase Price, representing a Deposit towards the Purchase Price, payable on or before January 18, 2008; and (ii) at Closing, the delivery of the remainder of the Purchase Price (ie. the Purchase Price less the Deposit made under Clause 3(c)(i) hereof), any interest that accrues under Clause 2.04 of the Property Transfer Procedure. 4. Additional Conditions (a) The following additional condition precedent is included for the benefit of the Transferee under Clause 10.02(d) of the Property Transfer Procedure: (i) Environmental Review:The Transferee will have completed a review of the environmental condition of the Assets prior to January 15, 2008, through which the Transferee is satisfied, acting reasonably, with the environmental condition of the Assets. 3 In witness whereof the Parties have duly executed this Agreement. JED OIL (USA) INC. Per: Per: JAYHAWK ENERGY INC. Per: Per: This is the execution page of that certain Purchase and Sale Agreement dated January 16, 2008 between JED OIL (USA) INC., as Transferor, and JAYHAWK ENERGY INC., as Transferee. 4 This is SCHEDULE "A" to a Purchase and Sale Agreement dated January 16, 2008 between JED OIL (USA) INC. and JAYHAWK ENERGY INC. (1) 162 pages constitute the Land Schedule for the Agreement. (2)see item (1) (3)see item (1) (4)see item (1) (5)no Rights of First Refusal (6)See attachment dated August 25, 2006 between SemCrude and Jed Oil USAContract Number SC060032. (7) C 01245 Lease Acquisition and Exploration Agreement with attached AAPL Form610 – 1989 Operating Agreement (8) See attachment labeled Surface Lease Equipment (9) Kearney 4-25H-T164N R97W5PM Erickson 1-27H T164N R97W5PM Landstrom1-33H T164N R97W5PM Burner 1-34H T164N R97W5PM Schultz 5-26H T164N R97W5PM (10) $3.6 million against Jed Oil Inc. by Portside Growth and Opportunity Fund, breach of 10% convertible note (contact Marcia Johnston V.P. legal and Corporate affairs, at 1-403335-2105) (11) No Default Notices (12) No Outstanding A.F.E.’s (13)No knowledge of any environmental concerns (14) Yes, AMI contained in Contract 01245 (15) None 5 This is Schedule “B” to a Purchase and Sale Agreement dated January 16, 2008 between JED OIL (USA) INC. and JAYHAWK ENERGY INC. SUMMARY SHEET OF ELECTIONS AND RATES FOR THE PROPERTY TRANSFER PROCEDURE 1.GST (Subclause 2.03A):(i)GST Election:Alternate NA (USA Properties)_ (ii)GST Business #: NA 2.Interest Accrual (Clause 2.04):Alternate 1 . 3.Place of Closing (Clause 3.01):Office of: Western Divestments, 2020, 801- 6th Avenue S.W Calgary, AB T2P 3W2 4.Access to Transferee’s Files (Subclause 3.04B):60 months 5.Distribution of Specific Conveyances (Clause 3.05):Alternate 2 6.Final Statement of Adjustments (Paragraph 4.02A(b))_180_day period 7.Treatment of Income During Interim Period (Clause 4.03):Alternate 1 Income Tax Adjustment if Alternate 1 applies: %NOT APPLICABLE Exception to 4.03A if Alt. 1 applies (Subclause 4.03B):willX_/ will not apply NOT APPLICABLE 8. Transferor’s Representations and Warranties (Clause 6.02).Those representations and warranties in that Clause that apply are indicated by a Y below. (a) Residency for Tax Purposes _Y_ (b) Lawsuits and Claims _Y_ (c) No Default Notices _Y_ (d) Compliance with Leases _Y_ (e) Payment of Royalties _Y_ (f) Encumbrances _Y_ (g) No Reduction _Y_ (h) Sale Agreements _Y_ (i) Provision of Documents _Y_ (j) Authorized Expenditures _Y_ (k) Environmental Matters _Y_ (l) Condition of Wells _Y_ (m) Abandonment of Wells _Y_ (n) Condition of Tangibles _Y_ (o) Well/Tangibles Lic. Transfers __ (p) Reg. Production Penalties (q) Reg. Production Allowables _Y_ (r) Area of Mutual Interest (s) No Offset Obligations _Y (t) Commitment to Deliver (u) ARTC _Y_ (v) Quiet Enjoyment (w) Additional Representations 9. Survival of Representations and Warranties (Clause 6.04)12 months. 10.Option to Terminate Re ROFR Exercises (Subclause 7.01D): will/ will notXapply 11. Delivery of Title Defects Notice (Subclause 8.02A):_5_ Business Days. 12. Title Defects Mechanism (Subclause 8.02B):Alternate:1 If Alternate 2 applies(i)$ Value threshold (Sublclause 8.02B): ten percent (10%) of the Purchase Price 6 (ii)Transferor’s termination threshold (Paragraph 8.02B(c))): Not Applicable (iii) Transferee’s termination threshold (Paragraph 8.02B(d)): Not Applicable 13.Responsibility of Transferor (Clause 13.01): (i) Subclause 13.01A:Alternate 2 (ii)Subclause 13.01B:_12_ months 14. Limit of Transferor’s Responsibility (Subclause 13.03A):will _X_ / will notapply. 15.Minimum Claim Threshold (Subclause 13.03B):will / will notX apply. $ Threshold if Subclause B applies: $. 16.Address for Service (Clause 15.02): JED OIL (USA) INC. Box 1420 1601-15th Avenue Didsbury, Alberta T0M 0W0 Attention:Land Department Fax No. (403) 335-8391 Jayhawk Energy Inc. 370 Interlocken Blvd Suite 400 Broomfield, CO 80021 Attention:Land Department Fax No. (303) 327-1574 7 SURFACE LEASE EQUIPMENT Burner 1-34 1HG 640-365-192 Pumping unit2005 132 HPC-106 Gas Engine 112’X12’ Engine House2005 150# WP 6’x32’ Vertical Treater2005 110’x12’ Treater House2005 1Solar Ignitor at pit 1400 BBL Fibreglass Water Tank2005 2400 BBL welded cone bottom oil tanks2005 1Monel 35601 recycle pump w/5.5 hp Honda 1Superior Beam chemical pump Landstrom1-33 1HG 640-365-192 Pumping Unit2005 1Ajax Gas Engine 112’X12’ Engine House2005 175#WP 6’x20’ Vertical Treater2005 112’x12’ Treater House2005 1Solar Ignitor at pit 1400 BBL Fibreglass Water Tank2005 2400 BBL steel welded Oil Tanks2005 1Monel 35601 recycle pump w/5.5 hp Honda Kearney4-24 1HG 912-365-192 Pumping Unit2005 132HP C-106 Gas Engine 112’X12’ Engine House2005 175#WP 6’x20’ Vertical Treater2005 112’x12’ Treater House 1Solar Ignitor at pit 1400 BBL Fibreglass Water Tank2005 2400 BBL steel welded Oil Tanks2005 1Monel 35601 recycle pump w/5.5 hp Honda 8 Schutz 5-26H 1HG 912-365-192 Pumping Unit2005 Ser# QB050808.16109 132HP C-106 Gas Engine Ser# 302981 112’X12’ Engine House2005 175#WP 6’x20’ Vertical Treater coated2005 112’x12’ Treater House 1Solar Ignitor at pit 1400 BBL Fibreglass Water Tank Ser#1178 2400 BBL steel welded Oil Tanks2005 Ser# 7273,7262, 7263 1Monel 35601 recycle pump w/5.5 hp Honda Ser# ZM1541605 1Superior Beam chemical pump Erickson 1-27 1HG 912-365-192 Pumping Unit2005 1Ajax Gas Engine 112’X12’ Engine House2005 175#WP 6’x20’ Vertical Treater2005 112’x15’ Treater House 1Solar Ignitor at pit 1400 BBL Fibreglass Water Tank2005 3400 BBL welded cone bottom oil tanks2005 1Monel 35601 recycle pump w/5.5 hp Honda 1Superior Beam chemical pump GENERAL AREA EQUIPMENT H2S personal monitoring device 2 Portable Scott Air Packs Trailer Mounted Portable Gas Meter Centrifuge Fax/Copier Office Trailer and Lot located at Crosby City – Crosby Acres Lot 1A Block 1 2 Pop Tanks Any remaining material is property of Jayhawk 1 Fluid Level Gun (Jed invoice # 13331 for $9,000.00)
